Citation Nr: 0626657	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for an 
umbilical hernia repair, effective from June 5, 2000.

2.  Entitlement to service connection for constipation, 
claimed as secondary to a service-connected umbilical hernia 
repair.

3.  Entitlement to service connection for disabling residuals 
of breast augmentation surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to June 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2000, July 
2003, and November 2003, by the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, granted the veteran service connection and a 
noncompensable evaluation for umbilical hernia repair, 
effective from June 5, 2000, and denied her claims for 
service connection for constipation (claimed as secondary to 
a service-connected umbilical hernia repair) and disabling 
residuals of breast augmentation surgery.

The claims of entitlement to service connection for 
constipation and disabling residuals of breast augmentation 
surgery are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

For the period from June 5, 2000, to the present, the 
veteran's umbilical hernia repair is manifested by a 1.5-
centimeter scar located near her naval that is asymptomatic.  
There is no objective evidence of recurrence of the umbilical 
hernia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for an umbilical 
hernia repair for the period from June 5, 2000, to the 
present has not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7339, 7801, 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in May 2002.  

With respect to the claim of entitlement to an initial 
compensable evaluation for an umbilical hernia repair, the 
veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service medical records and all relevant VA and private 
treatment records showing the state of her umbilical hernia 
repair for the post-service period from 2000 - 2004 have been 
obtained and associated with the evidence.  Furthermore, she 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

Factual background and Analysis

As previously stated, this claim is on appeal from an RO 
decision that granted service connection and a noncompensable 
evaluation for an umbilical hernia repair, effective from 
June 5, 2000 (the date on which entitlement to VA 
compensation for this disability first arose, pursuant to 38 
C.F.R. § 3.400 (2005)).  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for her service-connected umbilical hernia 
repair for separate periods of time, from June 5, 2000, to 
the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records show that in June 1999, 
she underwent surgical repair an umbilical hernia.  A 
treatment report dated in April 2000 shows that she was 
evaluated for a possible recurrence of the hernia, but no 
hernia was found on physical examination.  Following her 
discharge from active duty in June 2000, she filed a claim 
for VA compensation for this disability.  

VA examination of the veteran in September 2000 shows normal 
abdominal findings, with no tenderness, no 
hepatosplenomegaly, and no perceptible hernia repair scar.  

VA outpatient treatment records indicate that during an 
evaluation in October 2002, the abdomen was described as 
soft, and nontender, with no masses.  Regarding her skin, no 
ulcerations were noted and the skin was described as normal.  
Similar finding regarding the abdomen were reported in 
January 2003. 
Examination by VA in January 2003 shows that her abdomen was 
soft, nontender, and non-distended, with positive bowel 
sounds, and another examination in June 2003 shows that the 
veteran underwent two unrelated gynecological procedures 
through the same incision site as her umbilical hernia repair 
for a laparoscopic procedure and removal of an ovarian cyst.  
The scar at the umbilical hernia repair site was 1.5 
centimeters long and described as being shaped like a smile.  
Palpation of the surgical site produced no pain.
  
Oral testimony presented at a January 2004 RO hearing shows, 
in pertinent part, that the veteran did not indicate that her 
umbilical hernia had returned, or that the scar associated 
with the hernia repair was symptomatic.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Applying the aforementioned criteria to the facts of the 
case, the Board finds that the evidence does not warrant the 
assignment of a compensable evaluation on the basis of the 
residual abdominal scar, status post umbilical hernia repair.  
The objective medical evidence does not demonstrate that the 
abdominal scar that measures 1.5-centimeters in length at the 
site of the umbilical hernia repair is symptomatic in any 
manner.  No pain, tenderness, or restriction of motion is 
associated with it, and the scar appears to be well healed.  
Therefore, there is no basis to assign a compensable 
evaluation due to a symptomatic scar, status post umbilical 
hernia repair.

The umbilical hernia repair based can also be rated as 
follows:

733
9
Hernia, ventral, postoperative:
Ratin
g

Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of 
abdominal wall so as to be inoperable
100

Large, not well supported by belt under ordinary 
conditions
40

Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt
20

Wounds, postoperative, healed, no disability, belt 
not indicated
0
38 C.F.R. § 4.114, Diagnostic Code 7339 (2005).

Applying the aforementioned criteria to the facts of the 
case, the Board finds that there is no basis to assign a 
compensable disability evaluation for the veteran's umbilical 
hernia repair.  The objective medical evidence demonstrates 
that the umbilical hernia has not returned since its surgical 
reduction in service in July 1999, and that the site of the 
hernia is asymptomatic, well healed, and with no associated 
disability.  The veteran also does not require the use of a 
supportive belt to prevent the umbilical hernia from 
recurring.  Therefore, her appeal for a compensable initial 
evaluation for this disability must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for umbilical hernia repair 
is denied.


REMAND

The veteran's service medical records show that she was noted 
to have a congenital chest concavity (pectus excavatum and 
pectus carinatum) prior to entering active duty.  Because of 
this pre-existing chest concavity, she underwent elective 
bilateral breast augmentation surgery in July 1999, with 
insertion of implants and a periareolar mastopexy procedure, 
to improve her physical appearance.  The service medical 
records indicate that following the procedure, she developed 
recurring sebaceous cysts on her breasts that required 
surgical removal over the course of several occasions during 
the remainder of her military service.  The records also show 
contractures of the breasts which, although noted to be an 
expected result of a combined breast augmentation with 
mastopexy procedure, were described in a February 2000 
treatment report as resulting in a poor cosmetic outcome.  
Post-service VA and private medical records indicate that the 
problem of recurring sebaceous cysts on her breasts persisted 
and that she continued to receive treatment for excision of 
these nodules.  At a January 2004 RO hearing, she reported 
that she underwent such treatment as recently as November 
2003 at a VA medical facility in Syracuse, New York.  A 
review of the claims folder shows that the records of this 
treatment in November 2003 are not associated with the 
evidence.  The case should thus be remanded so that these may 
be obtained for inclusion in the claims file before 
adjudication of the appeal can be performed.  [See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990): VA has a statutory duty 
to assist a claimant by securing any VA records relevant to 
his claim.]  Furthermore, the claimant should be examined by 
VA, in which the examining VA physician should review of the 
veteran's medical history beforehand and thereafter determine 
whether or not the poor cosmetic outcome from the breast 
contractures, status post bilateral breast augmentation with 
mastopexy, represents a disabling condition.  The physician 
should also determine whether it is as likely as not that the 
recurring sebaceous cysts on her breasts represent a 
disabling condition that is secondary to her elective breast 
augmentation surgery, or if they represent a disabling 
condition that is separate from, and independent in etiology 
from such surgery.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran claims that she has chronic constipation that she 
contends is secondarily related to her service-connected 
umbilical hernia repair.  Her service medical records show 
that prior to her surgery for repair of an umbilical hernia, 
she was constipated and used laxatives to induce a bowel 
movement after having had none for a period of seven days.  
She believed that the umbilical hernia affected her lower 
intestinal tract in such a manner as to cause chronic 
constipation.  Post-service VA and private medical records 
dated from 2000 to 2005 show that she reported having 
irregular bowel movements and indicate that she was dependent 
on laxatives.  An opinion provided by a VA nurse practitioner 
found no relationship between the veteran's complaints of 
chronic constipation and her service-connected umbilical 
hernia repair.  However, the claimant herself is also a VA 
nurse practitioner and her contentions are essentially an 
opinion in support of her own claim.  Notwithstanding that 
the veteran's opinion in this regard is less than completely 
objective due to her vested interest in the outcome of the 
claim, the Board nevertheless cannot entirely dismiss it as 
lacking in probative value.  [See Pond v. West, 12 Vet. App. 
341 (1999): proper appellate review requires discussion of 
the medical opinion of the claimant where the facts show the 
claimant to be a duly trained and licensed medical 
professional, as the claimant is competent to provide medical 
nexus evidence.]  Therefore, the Board finds it necessary to 
remand the case for a VA examination by a medical physician 
to provide an opinion as to whether it is as likely as not 
that the veteran's constipation is a disability that is 
secondary to her umbilical hernia repair.

Although the veteran presents a theory of service connection 
for her constipation as being secondary to her service-
connected umbilical hernia repair, the Board also notes that 
the veteran is service-connected and currently rated 30 
percent disabling for an anxiety disorder.  Post-service 
psychiatric treatment and counseling reports indicate that 
the veteran was very thin and displayed symptoms of anorexia 
nervosa, including an obsession with her physical appearance 
and abnormal concern that she was becoming obese.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury, pursuant to 38 C.F.R. § 3.310(a) (2005).  
Therefore, to investigate the theory that the constipation 
and laxative dependence may be related to a service-connected 
disability other than umbilical hernia repair, the Board 
finds it necessary to remand the case for a psychiatric 
examination to determine whether or not the veteran's 
constipation and laxative dependence is a symptom or 
manifestation of her service-connected anxiety disorder, such 
that it either warrants the assignment of a separate 
disability evaluation or should be incorporated into her 
service-connected psychiatric disability.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as it 
pertains to the claims for service 
connection for constipation and disabling 
residuals of breast augmentation surgery.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for recurring 
sebaceous cysts on her breasts, including 
medical records of such treatment in or 
around November 2003 from the VA Medical 
Center in Syracuse, New York.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran must be scheduled for a 
VA medical examination in order to 
obtain a nexus opinion with respect to 
her claim of entitlement to service 
connection for disabling residuals of 
bilateral breast augmentation surgery.  
The veteran's claims folder must be 
reviewed in conjunction with the 
examination.  All tests deemed 
appropriate by the physician must be 
performed.  The physician should present 
an opinion as to the following 
questions:

(a.)  What is the current diagnosis 
that accounts for the veteran's 
recurring sebaceous cysts on her 
breasts?

(b.)  To what extent, if any, did 
her bilateral breast augmentation 
with mastopexy procedure during 
active duty contribute to this 
diagnosis?

(c.)  Does the poor cosmetic 
outcome from the breast 
contractures, status post bilateral 
breast augmentation with mastopexy, 
represent a disabling condition?

4.  The veteran must be scheduled for a 
VA medical examination by the 
appropriate specialist in order to 
obtain a nexus opinion with respect to 
her claim of entitlement to service 
connection for constipation.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  
All tests deemed appropriate by the 
physician must be performed.  The 
physician should present an opinion as 
to whether it is as likely as not that 
the veteran's constipation is a 
disability that is secondary to her 
umbilical hernia repair.

5.  The veteran must be scheduled for a 
VA psychiatric examination in order to 
obtain a nexus opinion with respect to 
her claim of entitlement to service 
connection for constipation and laxative 
dependence as it relates to her service-
connected anxiety disorder.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  
All tests deemed appropriate by the 
examiner must be performed.  The 
examining psychiatrist or psychologist 
should present an opinion as to the 
following questions:

(a.)  Is the veteran's constipation 
and laxative dependence a symptom 
or manifestation of her service-
connected anxiety disorder?

(b.)  Is the veteran's constipation 
and laxative dependence a separate 
disabling entity that is 
secondarily related to her anxiety 
disorder?  

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  

6.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the aforementioned claims.  
The consequences for failure to report 
for a VA examination without good cause 
may include denial of these claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the veteran's claims of entitlement to 
service connection for constipation and 
disabling residuals of breast 
augmentation surgery.  If the benefit 
sought with respect to any of these 
claims remains denied, the veteran must 
be provided with a Supplemental Statement 
of the Case and an appropriate period of 
time must be allowed for response.  The 
case must then be returned to the Board 
for appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


